Title: General Orders, 12 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Saturday October 12th 1782
                     Parole Lyons.
                     Countersigns Mardyke, Boulonge.
                  
                  For the day tomorrow Major General HeathLt Colonel GrosvenorMajor DarbyBrigade Major CushingQuarter Master MerrillFor duty tomorrow4th Connecticut & 6th Massa. Regiments.
                  Major Porter of the 6th Massachusetts regiment charged, first, "with going beyond Sea without first obtaining proper authority for so doing.
                  2dly With Disobedience of the General Orders of the 16th of January last by absenting himself from his regiment beyond the time limited by the Commander in chief in the orders of that day" was tried by the General court martial of which Colonel Cortlandt is president and found guilty in breach of Article 5th section 18th of the rules and articles of war and sentenced to be discharged the service.
                  The Commander in Chief approves the sentence of the Court.
                  Morning orders
                  The fourth Massachusetts regiment will releive the 1st New York regiment, on fatigue at West Point this day.
               